Citation Nr: 1126140	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for PTSD.

In March 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.  In July 2009, the Board remanded the claim for additional development.

The RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has been diagnosed with an anxiety disorder, not otherwise specified, dysthymic disorder, and bipolar disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  A claim for service connection for PTSD was previously denied in an July 1993 rating decision.  The Veteran was notified of the decision but did not perfect an appeal.

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1993 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 1993 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  While the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the VA at the time of the prior final denial in July 1993 consisted of service medical records, a VA psychiatric examination, and the Veteran's own statements.  Prior to the denial becoming final, the Veteran also submitted VA treatment records dated between November 2000 and March 2001 showing mental health treatment.  Based on the evidence then of record, the RO concluded that the evidence did not show a current diagnosis of PTSD.  Consequently, the claim was denied.  

In support of his application to reopen his claim, the Veteran has submitted VA treatment records dated in June 2003 showing a diagnosis of PTSD made by the Veteran's VA primary care physician.  The Veteran reported flashbacks and nightmares related to a Korean civilian who was killed in an automobile accident.  He also reported trouble sleeping.  Those records also show diagnoses of anxiety disorder, dysthymic disorder, and bipolar disorder. 

The Board finds that the newly received VA medical records showing a diagnosis of PTSD are both new and material.  When presumed credible, that newly submitted evidence tends to corroborate the Veteran's contention that he has PTSD.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence, when presumed credible for the purpose of determining whether to reopen the claim, supports the contention that the Veteran has a current diagnosis of PTSD, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent evidence tending to show that the Veteran has PTSD.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and to that extent only the appeal is granted.


REMAND

Remand is warranted prior to further disposition of the Veteran's claim for service connection for an acquired psychiatric disorder.

The Veteran contends that his current psychiatric disability is related to his active military service.  In written statements and in testimony before the Board, the Veteran has alleged various service-related stressors as the basis for his current psychiatric disability, including witnessing a helicopter crash while stationed at Fort Bliss, Texas, during the spring or summer of 1976; witnessing a Korean civilian get struck and killed by a vehicle in which the Veteran was a passenger; assisting wounded soldiers who were attacked with an axe and machete by North Koreans; and, involvement in court-martial proceedings in service.  In written statements and in statements to VA examiners, the Veteran has also reported that he attempted suicide on multiple occasions while in service and that he had a nervous breakdown while serving in Korea.

Initially, it appears that the Veteran's complete service medical records were misplaced and are unavailable, as indicated by a July 1993 VA memorandum.  When service records are unavailable through no fault of the Veteran, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service medical records are unavailable, VA has a duty to advise the Veteran that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005). In this case, it does not appear that the RO has notified the Veteran regarding alternative forms of evidence that could support his claim with examples of such evidence.  Therefore, notice to that effect should be provided to the Veteran on remand.

Notwithstanding the foregoing, copies of service medical records submitted by the Veteran show that the Veteran was frequently treated for stomach cramps and abdominal pain, often after eating or drinking alcohol, thought to possibly be attributable to a duodenal ulcer.  In August 1976, the Veteran sought treatment for complaints of a stomach ache, an upset feeling of vomiting, and abdominal discomfort involving regurgitation, heartburn, passing gas, and nausea.  On physical examination, abdominal pain and flatus were noted.  It was also noted that the Veteran was involved in court martial proceedings.  Psychosomatic pain was diagnosed and Mylanta was prescribed.  During separation examination in December 1976, the Veteran reported that he was in excellent health at separation and denied frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.

Service personnel records show a history of Article 15 proceedings in January 1975 and December 1975.  Those records also show a 12-day period of military confinement in July 1976 for two counts of assault, disrespect to a non-commissioned officer, and willful disobedience of an order.  Thereafter, in July 1976 and August 1976, the Veteran was brought before a special court-martial following multiple physical assaults on his superior non-commissioned officers and communication of a threat to a superior non-commissioned officer.  A page from court-martial transcript notes the Veteran was under stress due to the anniversary of his father's death.  The Veteran's enlisted evaluation report at separation states that for several months the Veteran performed well in his military occupational specialty.  However, the past several months had been very trying for him.  The indorser felt that the Veteran could be a good citizen but did not recommend that he be allowed to reenlist in any armed force.

Thereafter, in an August 1992 statement in connection with his initial claim for service connection for PTSD, the Veteran reported that he was seen by a psychiatrist several times in service.  In November 1992, VA sent the Veteran correspondence asking about his psychiatric disability and requesting stressor information.  Specifically, the Veteran was asked if he assisted in handling wounded, witnessed or participated in civilian atrocities, or received medical treatment for nervous condition.  In his response dated in November 1992, the Veteran responded no to the above questions and reported no history of medical treatment for his psychiatric condition.  He did report a breakdown in Korea with continuing psychiatric symptoms since.

The Veteran was afforded a VA PTSD examination and a VA mental disorders examination in January 1993.  When asked about stressors in service, the Veteran reported "several brushes with the US officers."  The Veteran stated that it was hard to go into detail, but that various things happened on the post.  He then indicated that the military tried to give him a court martial but the charges were eventually dropped.  His reported symptoms included insomnia; bad dreams about his experiences in Korea relating to difficulties with the guard house and his court martial, and bad dreams about his inability to get a job; headaches; temper flares; nervousness in certain situations; and tension.  Nevertheless, the Veteran described himself as an easygoing person.  He attributed some of his past job losses to his court martial in service and felt that a lot of his troubles went back to being in Korea and having problems with officers.  He reported that he tried to commit suicide in service and saw a psychiatrist on two or three occasions.  The examiner noted that there was no reference to those claims in the Veteran's military medical records and that the Veteran's service examinations did not show any psychiatric history.  On mental status examination, the Veteran was polite, cooperative, and oriented.  His stream of thought was well connected and there was no evidence of thought disorder.  His mood and affect were appropriate.  He appeared chronically tense and somewhat disgruntled, but he was not psychotic.  He did not appear depressed or ill at ease, and judgment was not impaired.  The examiner noted that the Veteran was out of work and felt like he was under a lot of chronic stress at present.  An adjustment disorder was diagnosed.

VA medical records dated from November 2000 to January 2008 show complaints of nightmares, auditory hallucinations, and difficulty sleeping.  In November 2000, the Veteran specifically reported nightmares related to his court-martial in service for assaulting some people.  He was also questioned in service about missing manuals and missing M-16s.  He reported two suicide attempts while in the stockade.  He also admitted to drinking and using drugs, noting that he concealed his drug and alcohol habit.  VA medical records show a diagnosis of PTSD made by the Veteran's primary care physician, and diagnoses by VA mental health providers of paranoia, dysthymic disorder, anxiety disorder, bipolar disorder, rule out PTSD, rule out paranoid schizophrenia, personality disorder, rule out malingering, depression, rule out psychosis, and substance abuse.  Psychological testing revealed overreporting of psychopathology with invalid and questionably valid results.  VA medical records dated in November 2000 and December 2000 also note inconsistencies in the Veteran's presentation and indicate suspicion as to whether there was a secondary gain aspect involved.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

Here, the Veteran asserts that his current psychiatric disability is related to his active service.  The available service medical records show treatment for psychosomatic pain in August 1976 related to court-martial proceedings.  Personnel records also show that in July 1976 the Veteran exhibited assaultive behavior and was under stress due to the anniversary of his father's death.  The Veteran has also provided lay evidence that his psychiatric symptoms first manifested in service and have been continuous since that time.  

Regarding the Veteran's alleged stressors, the Board notes that despite multiple efforts, the VA has been unable to verify the alleged helicopter crash.  Pursuant to research requests, the VA has received negative responses from the Center for Unit Records Research, the Department of the Army Aviation Warfighting Center, the Department of the Army Office of the Commanding General, the National Archives Records Administration, and the National Transportation Safety Board.  In February 2010, the RO issued a formal finding of a lack of information required to corroborate the helicopter incident.  The Board finds that VA has fulfilled its duty to assist the Veteran in verification of that stressor and that further efforts to verify that stressor are not warranted.  

Next, the Board finds that the Veteran's reported stressor involving the Korean civilian who was hit and killed by a vehicle in which the Veteran was a passenger to be an anecdotal incident and, although it may be true, it is not researchable.  The Veteran has reported that the incident was covered up the Army and no record was made of the incident.  In order to be researched, incidents must be reported and documented.  Cohen v. Brown, 10 Vet. App. 128 (1997).  As such, the Board finds that further efforts to verify that stressor are not warranted.  

Finally, with respect to the Veteran's alleged involvement in an attack on United States soldiers by North Korean soldiers, the Board finds that the Veteran's report of personal involvement lacks credibility.  The Veteran has submitted internet articles describing the incident as involving North Korean soldiers who attacked a group of soldiers, including United States soldiers, who were attempting to cut down a tree.  The North Korean soldiers used an axe and a club to beat the soldiers, and as a result of the incident, two American soldiers were killed and a number of others were injured.  In a November 2000 VA treatment note and in written statements dated in February 2001 and April 2008, the Veteran reported that he helped to load the United States soldiers who were attacked by the North Koreans onto a helicopter to be medevaced to Seoul, South Korea.  However, prior to November 2000, there was no mention of this particular stressor, or either of the above two stressors for that matter.  In fact, in a November 1993 statement in connection with his initial claim for PTSD, the Veteran specifically denied assisting in handling wounded and witnessing or participating in civilian atrocities.  Moreover, during his January 1993 VA examination, the Veteran reported stressors to include difficulty with officers in service, his court martial, and various things that happened on the post.  He did not report witnessing an attack or assisting wounded as a result of an attack by North Korean soldiers on American soldiers.  Accordingly, the Board finds that the Veteran's assertions that he witnessed or was otherwise involved in an attack by North Koreans on American soldiers to lack credibility because they are made in furtherance of a claim for benefits and are contradictory to other statements he has previously made.

Nevertheless, the Veteran has reported psychiatric symptoms related to his documented court-martial in service, and service medical records show treatment for psychosomatic pain relating to his court-martial.  Based on the foregoing evidence indicating that the Veteran's current psychiatric disability may be associated with service, including based on a continuity of symptoms, the Board finds that a VA examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Additionally, that examination should address whether any diagnosed psychiatric disability, including PTSD, anxiety disorder, dysthymic disorder, or bipolar disorder, manifested in or is otherwise related to any aspect of the Veteran's active service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, it appears that there may be outstanding service medical records and service personnel records.  The Board notes that limited service medical records have been obtained by VA and associated with the Veteran's claims file, and that in July 1993, VA issued a memorandum indicating that the Veteran's original service medical records had been misplaced and could not be located.  Subsequent to that finding, in January 1994, the Veteran submitted copies of service medical records which are not found in the service medical records obtained by VA.  In March 2006 and March 2007, the Veteran also submitted copies of personnel records that are not located in the personnel records obtained by VA.  It does not appear from the record that the Veteran has been asked to provide copies of any service records in his possession.  Because it appears that there may be outstanding service medical records and service personnel records in the Veteran's possession that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the most recent VA treatment record in the claims file is dated in January 2008.  Therefore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him of alternate sources of evidence he can submit in lieu of the service records that are unavailable; examples of alternate sources from the Manual should be included in the letter.  A copy of the notice letter should be associated with the claims file. 

2. Request from the Veteran copies of all service medical and personnel records in his possession.

3. Obtain and associate with the claims folder all medical records from the Overton Brooks VA Medical Center dated from January 2008.

4. After the above development is completed, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted. 

a. The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV and should specifically state whether a diagnosis of PTSD is warranted and whether each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.

b. If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether an alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering those assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c. If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of each psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder is related to the appellant's active duty, including whether any current psychiatric disorder first manifested during active duty.  In offering the opinions, the examiner must acknowledge and comment on the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records showing treatment for psychosomatic pain and personnel records showing assaultive behavior in July 1976.

5. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


